 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
October 5, 2020 and effective as of October 5, 2020 (the “Effective Date”), by
and between Echo Global Logistics, Inc., a Delaware corporation (the “Company”),
and Peter Rogers (“Rogers”).

 

1.      Employment; Position and Duties. The Company agrees to continue to
employ Rogers, and Rogers agrees to continue to be employed by the Company, upon
the terms and conditions of this Agreement. Rogers shall be employed by the
Company as the Company’s Chief Financial Officer reporting to the Chief
Executive Officer of the Company (the “CEO”) and to the Board of Directors of
the Company (the “Board”). In this capacity, Rogers agrees to devote his full
time, energy and skill to the faithful performance of his duties herein, and
shall perform the duties and carry out the responsibilities assigned to him to
the best of his ability and in a diligent, businesslike and efficient manner.
Rogers’ duties shall include all those duties customarily performed by a Chief
Financial Officer, as well as those additional duties commensurate with his
position as Chief Financial Officer that may be reasonably assigned by the CEO
and the Board. Rogers shall comply with any policies and procedures established
for Company employees, including, without limitation, those policies and
procedures contained in the Company’s employee handbook previously delivered to
Rogers. To the extent there is any conflict between those policies and this
Agreement, this Agreement shall govern.

 

2.      Board Meetings. At the invitation of the Board, Rogers shall be entitled
to attend all meetings of the Board; provided, that the Board may exclude Rogers
from all or any portion of a meeting if the Board believes in good faith that
such exclusion is reasonably necessary for the effective conduct of business by
the Board or management of the Company or to preserve the confidentiality or
privileged nature of certain information.

 

3.      Term of Employment. This Agreement shall become effective, and the Prior
Agreement shall terminate, upon the Effective Date. The terms of this Agreement
shall supersede the terms of the Prior Agreement in their entirety. The term of
Rogers’ employment under this Agreement (the “Term”) shall commence on the
Effective Date and shall continue until and expire on December 31, 2023, as may
be extended in accordance with this Section 3 and unless earlier terminated by
either party, in accordance with the terms of this Agreement. The Term shall be
extended automatically without further action by either party by one (1)
additional year (added to the end of the Term), and then on each succeeding
annual anniversary thereafter, unless either party shall have given written
notice to the other party, prior to the date that is ninety (90) days before
such extension would otherwise have become effective, electing not to further
extend the Term (a “Non-Renewal of the Term”), in which case, Rogers’ employment
shall terminate on the date upon which the extension would otherwise have become
effective (unless earlier terminated in accordance with this Agreement). This
Agreement may be terminated by Rogers or by the Company, at any time, with or
without Cause (as defined below). Upon the termination of Rogers’ employment
with the Company for any reason, neither party shall have any further obligation
or liability under this Agreement to the other party, except as set forth in
Sections 5, 7, 8, 9, 10, 11, and 12 of this Agreement. A Non-Renewal of the Term
by the Company shall be treated for all purposes under this Agreement as a
termination of Rogers’ employment without Cause.

 



 

 

 

4.      Compensation. Rogers shall be compensated by the Company for his
services as follows:

 

(a)    Base Salary. Rogers shall be paid an initial base salary of $400,000 per
year in accordance with the Company’s normal payroll procedures. Increases in
Rogers’ base salary, if any, shall be as approved by the Board or its
compensation committee.

 

(b)    Benefits. During the Term, Rogers shall have the right, on the same basis
as other members of senior management of the Company, to participate in and to
receive benefits under the Company’s executive and employee benefit plans,
insurance programs and/or indemnification agreements, as may be in effect from
time to time, subject to any applicable waiting periods and other restrictions.
In addition, Rogers shall be entitled to the benefits afforded to other members
of senior management under the Company’s vacation, holiday and business expense
reimbursement policies.

 

(c)    Incentive Compensation. In addition to the base salary, Rogers shall be
eligible to receive an annual performance bonus (“Performance Bonus”) to be
approved from time to time by the Board or its compensation committee. The
Performance Bonus shall be paid within the two-and-one-half (2½) month period
ending on the fifteenth (15th) day of the third (3rd) month following the end of
the Company’s fiscal year. Rogers shall also be eligible to participate in the
Company’s equity incentive plans, as approved from time to time by the Board or
its compensation committee, including the Amended and Restated Echo Global
Logistics, Inc. 2008 Stock Incentive Plan, as amended, and any successor plan
(the “2008 Plan”).

 

(d)    Equity Award. On or following the Effective Date, the Company shall grant
Rogers a one-time equity award under the 2008 Plan with a grant date value of
approximately $400,000 (the “Equity Award”). The Equity Award is expected to be
in the form of restricted stock units and will be subject to the terms of 2008
Plan, the award agreement entered into thereunder and any other documentation
related to the Equity Award.

 

(e)    Expenses. In addition to reimbursement for business expenses incurred by
Rogers in the normal and ordinary course of his employment by the Company
pursuant to the Company’s standard business expense reimbursement policies and
procedures, the Company shall reimburse Rogers for the full amount of his
medical insurance costs should he elect to participate in the Company’s medical
insurance program(s).

 

5.      Benefits Upon Termination.

 

(a)    Termination for Cause; Termination for Other than Good Reason;
Termination Upon Death or Disability. In the event of the termination of Rogers’
employment by the Company for Cause (as defined below), the termination of
Rogers’ employment by Rogers for any reason other than Good Reason (as defined
below), or the termination of Rogers’ employment by reason of his death or
Disability (as defined below,) Rogers shall be entitled to no further
compensation or benefits from the Company other than those earned and/or vested
under Sections 4(a), 4(b), and 4(c) through the date of termination. All
unvested equity awards issued under the 2008 Plan shall be terminated
immediately as of the date of termination, except as may otherwise be provided
in the applicable award agreement(s) with respect to certain terminations due to
death or Disability or in the event that at the time of termination, Rogers is
at least age fifty-five (55) and has been employed by the Company for at least
ten (10) years. For the avoidance of doubt, vested equity awards issued under
the 2008 Plan and held by Rogers as of the date of termination shall otherwise
remain subject to the terms and conditions of the applicable award agreement(s)
and the 2008 Plan.

 



 -2- 

 

 

For purposes of this Agreement, a termination for “Cause” occurs if Rogers’
employment is terminated by the Company for any of the following reasons:

 

(i)            his material breach of any provision of this Agreement, provided
that in those instances in which his material breach is capable of being cured,
Rogers has failed to cure within a thirty (30) day period after notice from the
Company;

 

(ii)           theft, dishonesty, or falsification of any employment or Company
records by Rogers;

 

(iii)          the reasonable determination by the Board that Rogers has
committed an act or acts constituting a felony or any act involving moral
turpitude; or

 

(iv)          the reasonable determination by the Board that Rogers has engaged
in willful misconduct or gross negligence that has had a material adverse effect
on the Company’s reputation or business.

 

For purposes of this Agreement, a termination for “Good Reason” occurs if Rogers
terminates his employment for any of the following reasons:

 

(i)            the Company reduces Rogers’ base salary or incentive compensation
opportunity below the levels in effect as of the Effective Date (other than any
across-the-board, pro rata reduction of no more than ten percent (10%)
applicable to all senior executives of the Company);

 

(ii)           the Company materially reduces Rogers’ duties or responsibilities
below what is customary for a Chief Financial Officer of a business that is
similar to the Company without Rogers’ consent;

 

(iii)          the Company requires Rogers to relocate his office more than
fifty (50) miles from the current office of the Company without his consent; or

 

(iv)          the Company has materially breached the terms of this Agreement.

 

If one or more of the above conditions exist, Rogers must provide notice to the
Company within a period not to exceed ninety (90) days of the initial existence
of the condition. Upon such notice, the Company shall have a period of thirty
(30) days during which it may remedy the condition.

 

For purposes of this Agreement, a termination for “Disability” occurs if Rogers’
employment is terminated due to Disability as defined under the 2008 Plan.

 



 -3- 

 

 

(b)    Termination Without Cause or Termination for Good Reason. If Rogers’
employment is terminated by the Company without Cause (including due to a
Non-Renewal of the Term by the Company), or if Rogers’ employment is terminated
by Rogers for Good Reason, Rogers shall be entitled to:

 

(i)            receive an amount equal to the sum of (A) Rogers’ base salary as
in effect on the date of termination, and (B) the greater of (x) the average of
the three (3) most recent annual Performance Bonuses received by Rogers
preceding the date of his termination or (y) Rogers’ target annual Performance
Bonus in effect as of the date of his termination, payable in equal installments
over a twelve (12) month period following the termination of Rogers’ employment
in accordance with the Company’s normal payroll procedures, provided, however,
that for purposes of this Section 5(b)(i), Rogers shall be considered to have
received a Performance Bonus of $0 for any year in which a Performance Bonus is
not actually paid;

 

(ii)           immediate vesting of such portion of outstanding unvested equity
awards issued under the 2008 Plan as would have vested based solely on the
passage of time and continued employment had Rogers remained employed for an
additional twelve (12) months following the date of termination, unless the
applicable award agreement(s) provides for more favorable vesting treatment in
the event of a termination described in this Section 5(b), in which case the
terms of the applicable award agreement shall apply and supersede this Section
5(b)(ii) (provided, that any outstanding unvested equity awards issued under the
2008 Plan that would have vested based on performance shall be governed by the
terms of the applicable award agreement(s), except as otherwise provided
herein); and

 

(iii)          if Rogers qualifies for and elects COBRA continuation coverage
with respect to health benefits for Rogers and his dependents, Rogers shall
receive cash payments equal to the amount of such COBRA premiums for the period
ending on the earlier of: (A) twelve (12) months following the termination, (B)
the date Rogers has secured comparable benefits through another organization’s
benefits program or (C) the date Rogers otherwise becomes ineligible for
continuation coverage pursuant to COBRA. Notwithstanding the foregoing, this
Section 5(b)(iii) shall cease to apply as of the effective date of any
regulation or other guidance under which payment of such component would be
deemed to violate any nondiscrimination requirements under the Patient
Protection and Affordable Care Act.

 

For the avoidance of doubt, vested equity awards issued under the 2008 Plan and
held by Rogers as of the date of termination (including awards that vested upon
Rogers’ termination of employment pursuant to this Agreement) shall otherwise
remain subject to the terms and conditions of the applicable award agreement(s)
and the 2008 Plan.

 

Notwithstanding anything to the contrary herein, no payments shall be due under
this Section 5(b) unless and until Rogers shall have executed a general release
and waiver of claims against the Company (the “Release”), in a form reasonably
satisfactory to the Company, and the execution of such Release shall be a
condition to Rogers’ rights under this Section 5(b). Such Release shall be
delivered to Rogers within ten (10) business days of Rogers’ termination of
employment, and no payments pursuant to Section 5(b) shall be made prior to the
date that both (i) Rogers has delivered an original, signed Release to the
Company and (ii) the revocability period (if any) has elapsed; provided however,
that any payments that would otherwise have been made prior to such date but for
the fact that Rogers had not yet delivered an original, signed Release (or the
revocability period had not yet elapsed) shall be made as soon as
administratively practicable but not later than the seventy-fourth (74th) day
following Rogers’ termination of employment. Rogers must deliver an original,
signed Release to the Company within ten (10) business days (or such longer
period if required by law) after receipt of the same from the Company as a
condition to receiving any payments or benefits described in Section 5(b).

 



 -4- 

 



 

6.      Section 409A.

 

(a)    To the extent that an amount is payable to Rogers hereunder upon
termination of his employment, and to the extent that such amount is considered
to be deferred compensation subject to Section 409A, (i) such termination of
employment under this Agreement shall be construed to mean a “separation from
service” as defined in Section 409A, and (ii) except to the extent earlier
payment is permitted by Section 409A, if it is determined that Rogers is a
“specified employee” as defined in Section 409A, the Company shall delay the
payment of such amount for six (6) months after the termination of his
employment (or until his death, if earlier) or for such other amount of time as
may be necessary to comply with the requirements of Section 409A.

 

(b)    This Agreement is intended to comply and shall be administered in a
manner that is intended to comply with Section 409A, including the exceptions
for short-term deferrals, separation pay arrangements, reimbursements, and
in-kind distributions. This Agreement shall be construed and interpreted in
accordance with such intent. Each payment made under this Agreement shall be
designated as a separate payment within the meaning of Section 409A. The parties
agree to make such other amendments to this Agreement as are necessary to comply
with the requirements of Section 409A.

 

7.      Change of Control.

 

(a)    If, during the three (3) months prior to the public announcement of a
proposed Change of Control, or at any time within twelve (12) months following a
Change of Control, Rogers’ employment is terminated by the Company for any
reason other than Cause (including due to a Non-Renewal of the Term by the
Company), or terminated by Rogers for Good Reason, Rogers shall be entitled to
(i) the compensation and benefits outlined under Section 5(b) above, except that
(A) the amount payable under Section 5(b)(i) shall be increased to two (2) times
the sum of (I) Rogers’ base salary as in effect on the date of termination and
(II) the greater of (x) the average of the three (3) most recent annual
Performance Bonuses received by Rogers preceding the date of his termination or
(y) Rogers’ target annual Performance Bonus in effect as of the date of his
termination, (B) the amount payable under Section 5(b)(i) (as increased pursuant
to Section 7(a)(i)(A) hereof) shall be paid, to the extent such amount is not
subject to Section 409A, in a lump sum as soon as administratively practicable
following the date the Release becomes nonrevocable in accordance with Section
5(b) but not later than the seventy-fourth (74th) day following Rogers’
termination of employment (the “Exempt Amount”) and (C) any amount payable under
Section 5(b)(i) (as increased pursuant to Section 7(a)(i)(A) hereof) other than
the Exempt Amount shall be paid in installments in accordance with Section 5(b),
(ii) immediate vesting of all outstanding unvested equity awards issued under
the 2008 Plan that would have vested based solely on the passage of time and
continued employment, and (iii) immediate vesting of any outstanding unvested
equity awards issued under the 2008 Plan that would have vested based on
performance at the greater of target or actual performance through the date of
the Change of Control. For purposes of the preceding sentence, the portion of
the Exempt Amount resulting from application of the “two times/two year”
exemption in Treas. Reg. 1.409A-1(b)(9)(iii) shall be allocated to scheduled
installments under Section 5(b)(i) in reverse chronological order (beginning
with the twenty-fourth (24th) month) until such exemption amount is exhausted.
For the avoidance of doubt, vested equity awards issued under the 2008 Plan and
held by Rogers as of the date of termination (including awards that vested upon
Rogers’ termination of employment pursuant to this Agreement) shall otherwise
remain subject to the terms and conditions of the applicable award agreement(s)
and the 2008 Plan. For purposes of this Agreement, a “Change of Control” shall
have the same meaning as the term “Change of Control” set forth in the 2008
Plan.

 



 -5- 

 



 

(b)    In the event of a Change of Control, Rogers shall be entitled to
immediate vesting of fifty percent (50%) (which percentage shall be applied
proportionally to each tranche of unvested equity awards scheduled to vest
following the date of such Change of Control) of (i) all outstanding unvested
equity awards issued under the 2008 Plan that would have vested based solely on
the passage of time and continued employment and (ii) any outstanding unvested
equity awards issued under the 2008 Plan that would have vested based on
performance (determined using the greater of target or actual performance
through the date of the Change of Control); provided, that if the applicable
award agreement(s) provides for more favorable vesting treatment in the event of
a Change of Control, the terms of the applicable award agreement shall apply and
supersede this Section 7(b). For the avoidance of doubt, vested equity awards
issued under the 2008 Plan and held by Rogers as of the date of a Change of
Control (including awards that vested upon a Change of Control pursuant to this
Agreement) shall otherwise remain subject to the terms and conditions of the
applicable award agreement(s) and the 2008 Plan.

 

8.      Employee Inventions and Proprietary Rights Assignment Agreement. Rogers
agrees to abide by the terms and conditions of the Company’s standard Employee
Inventions and Proprietary Rights Assignment Agreement previously executed by
Rogers.

 

9.      Covenants Not to Compete or Solicit. During Rogers’ employment and for a
period of twelve (12) months following the termination of Rogers’ employment for
any reason, Rogers shall not, anywhere in the Geographic Area (as defined
below), other than on behalf of the Company or with the prior written consent of
the Company, directly or indirectly:

 

(a)    perform services for (whether as an employee, agent, consultant, advisor,
independent contractor, proprietor, partner, officer, director or otherwise),
have any ownership interest in (except for passive ownership of one percent (1%)
or less of any entity whose securities have been registered under the Securities
Act or Section 12 of the Securities Exchange Act of 1934, as amended), or
participate in the financing, operation, management or control of, any firm,
partnership, corporation, entity or business that engages or participates in a
“competing business purpose” (as defined below);

 

(b)    induce or attempt to induce any customer, potential customer, supplier,
licensee, licensor or business relation of the Company to cease doing business
with the Company, or in any way interfere with the relationship between any
customer, potential customer, supplier, licensee, licensor or business relation
of the Company or solicit the business of any customer or potential customer of
the Company, whether or not Rogers had personal contact with such entity; and

 

(c)    solicit, encourage, hire or take any other action which is intended to
induce or encourage, or has the effect of inducing or encouraging, any employee
or independent contractor of the Company or any subsidiary of the Company to
terminate his employment or relationship with the Company or any subsidiary of
the Company, other than in the discharge of his duties as an officer of the
Company.

 

In the event that Rogers receives a waiver of the “non-competition” provision
from the Company, which the Company may or may not grant in its sole discretion,
Rogers agrees that he will waive any further claim for severance and insurance
benefits beginning on the date of his employment with a new organization,
provided that such new employment is comparable to Rogers’ employment with the
Company in terms of salary and benefits.

 

For the purpose of this Agreement, the term “competing business purpose” shall
mean the sale or provision of any transportation or logistics-related services
that are competitive with in any manner the services sold or offered by the
Company during the Term. The term “Geographic Area” shall mean the United States
of America.

 



 -6- 

 

 

The covenants contained in this Section 9 shall be construed as a series of
separate covenants, one for each county, city, state, or any similar subdivision
in any Geographic Area. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding subsections. If, in any judicial proceeding, a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event that the provisions of this Section 9 are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, permitted by applicable
laws.

 

For the avoidance of doubt, the obligations set forth in Section 8 and this
Section 9 shall survive the termination of Rogers’ employment for any reason.

 

10.    Equitable Remedies. Rogers acknowledges and agrees that the agreements
and covenants set forth in Sections 8 and 9 are reasonable and necessary for the
protection of the Company’s business interests, that irreparable injury will
result to the Company if Rogers breaches any of the terms of such covenants, and
that in the event of Rogers’ actual or threatened breach of any such covenants,
the Company will have no adequate remedy at law. Rogers accordingly agrees that,
in the event of any actual or threatened breach by Rogers of any of such
covenants, the Company will be entitled to seek immediate injunctive and other
equitable relief, without posting any bond and without the necessity of showing
actual monetary damages. Nothing in this Section 10 will be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of any damages that it
is able to prove.

 

11.    Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Rogers and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Chicago, Illinois in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future). Rogers acknowledges that by
accepting this arbitration provision he is waiving any right to a jury trial in
the event of such dispute. Notwithstanding the foregoing, this arbitration
provision shall not apply to any disputes or claims relating to or arising out
of the misuse or misappropriation of trade secrets or proprietary information.

 

12.    Attorneys’ Fees. Rogers shall be entitled to recover from the Company his
reasonable attorneys’ fees and costs if he prevails in an action to enforce any
right arising out of this Agreement. Such payment will be made as soon as
practicable but no later than the fifteenth (15th) day of the third (3rd) month
of the year following the year in which the action to enforce his rights is
finalized.

 

13.    Governing Law. This Agreement has been executed in the State of Illinois,
and Rogers and the Company agree that this Agreement shall be interpreted in
accordance with and governed by the laws of the State of Illinois, without
regard to its conflicts of laws principles.

 

14.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns, provided that
successor or assignee is the successor to substantially all of the assets of the
Company, or a majority of its then outstanding Shares, and that such successor
or assignee assumes the liabilities, obligations and duties of the Company under
this Agreement, either contractually or as a matter of law. In view of the
personal nature of the services to be performed under this Agreement by Rogers,
he shall not have the right to assign or transfer any of his rights, obligations
or benefits under this Agreement, except as otherwise noted herein.

 



 -7- 

 

 

15.    Entire Agreement. This Agreement, including its attached Exhibits,
constitutes the entire employment agreement between Rogers and the Company
regarding the terms and conditions of his employment, with the exception of
those provisions of the 2008 Plan (and any predecessor plan) and related award
agreements incorporated by reference pursuant to Sections 5 and 7. This
Agreement supersedes all prior negotiations, representations or agreements
between Rogers and the Company, whether written or oral, concerning Rogers’
employment.

 

16.    No Conflict. Rogers represents and warrants to the Company that neither
his entry into this Agreement nor his performance of his obligations hereunder
will conflict with or result in a breach of the terms, conditions or provisions
of any other agreement or obligation to which Rogers is a party or by which
Rogers is bound, including without limitation, any non-competition or
confidentiality agreement previously entered into by Rogers.

 

17.    Validity. Except as otherwise provided in Section 9, above, if any one or
more of the provisions (or any part thereof) of this Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions (or any part thereof) shall not in
any way be affected or impaired thereby.

 

18.    Modification. This Agreement may not be modified or amended except by a
written agreement signed by Rogers and the Company.

 

19.    Withholding. All payments made to Rogers pursuant to this Agreement shall
be subject to applicable withholding taxes, if any, and any amount so withheld
shall be deemed to have been paid to Rogers for purposes of amounts due to
Rogers under this Agreement.

 

20.    Adjustments Due to Excise Tax.

 

(a)    If it is determined that any amount or benefit to be paid or payable to
Rogers under this Agreement or otherwise in conjunction with his employment
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in conjunction with his employment) would give
rise to liability of Rogers for the excise tax imposed by Section 4999 of the
Internal Revenue Code, as amended from time to time, or any successor provision
(the “Excise Tax”), then the amount or benefits payable to Rogers (the total
value of such amounts or benefits, the “Payments”) shall be reduced by the
Company to the extent necessary so that no portion of the Payments to Rogers is
subject to the Excise Tax.  Such reduction shall only be made if the net amount
of the Payments, as so reduced (and after deduction of applicable federal,
state, and local income and payroll taxes on such reduced Payments other than
the Excise Tax (collectively, the “Deductions”)) is greater than the excess of
(i) the net amount of the Payments, without reduction (but after making the
Deductions), over (ii) the amount of Excise Tax to which Rogers would be subject
in respect of such Payments. In the event Payments are required to be reduced
pursuant to this Section 20(a), Rogers shall designate the order in which such
amounts or benefits shall be reduced in a manner consistent with Section 409A.

 



 -8- 

 

 

(b)    The independent public accounting firm serving as the Company’s auditing
firm, or such other accounting firm, law firm or professional consulting
services provider of national reputation and experience reasonably acceptable to
the Company and Rogers (the “Accountants”), shall prepare all calculations and
make all determinations under this Section 20, including the assumptions to be
used in arriving at any calculations.  For purposes of making the calculations
and determinations under this Section 20, the Accountants and each other party
may make reasonable assumptions and approximations concerning the application of
Section 280G and Section 4999 of the Internal Revenue Code.  The Company and
Rogers shall furnish to the Accountants and each other such information and
documents as the Accountants and each other may reasonably request to make the
calculations and determinations under this Section 20.  The Company shall bear
all costs the Accountants incur in connection with any calculations contemplated
hereby.


 



 -9- 

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



  Echo Global Logistics, Inc.         By: /s/ Douglas R. Waggoner   Name:
Douglas R. Waggoner   Its: Chief Executive Officer         /s/ Peter Rogers  
Peter Rogers

 



 -10- 

 